Citation Nr: 1143730	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral patellofemoral arthritis, to include as being secondary to service-connected bilateral plantar fasciitis.  

2.  Entitlement to service connection for bilateral patellofemoral arthritis, to include as being secondary to service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  


FINDINGS OF FACT

1.  Service connection for bilateral knee condition was denied by rating decision in November 2004; and, the Veteran did not timely appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the November 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for bilateral patellofemoral arthritis (claimed as bilateral knee condition).  

3.  The evidence is at least in equipoise with regard to whether the Veteran's bilateral patellofemoral arthritis is due to or aggravated by his service-connected bilateral plantar fasciitis.   


CONCLUSIONS OF LAW

1.  The November 2004 RO decision which denied service connection for bilateral foot condition is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  Evidence submitted subsequent to the November 2004 denial of service connection for bilateral patellofemoral arthritis (claimed as bilateral foot condition) is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

3.  Bilateral patellofemoral arthritis is proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral plantar fasciitis.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for bilateral knee condition was denied in a November 2004 rating decision.  Notice was provided to him on December 20, 2004.  The RO essentially determined that the evidence of record failed to establish that the Veteran had a bilateral knee condition secondary to his service-connected bilateral plantar fasciitis because he had not been diagnosed with a bilateral knee condition.  The Veteran did not appeal the November 2004 denial within the applicable one year period.  Moreover, a review of the record fails to show receipt of evidence between December 2004 and December 2005 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The claim November 2004 rating decision therefore is final.

The Veteran filed to reopen the claim for service connection for bilateral patellofemoral arthritis.  A June 2006 rating decision continued to deny the claim.   The Veteran appealed this determination.  Then, in a May 2007 rating decision, the RO found that new and material evidence had been submitted to reopen the claim and the claim was reopened and subsequently denied.  The RO determined that the evidence presented in connection with the claim did not show that the Veteran's bilateral patellofemoral arthritis was due to or aggravated by, his service-connected bilateral plantar fasciitis.  However, as previously stated, it is the Board's responsibility to first consider whether a claim should be reopened, no matter what the RO has determined.  See Jackson v. Principi; Barnett v. Brown.   

The evidence received since the November 2004 final decision includes an April 2006 contract orthopedic examination performed for VA purposes, private orthopedic outpatient treatment records, a March 2007 contract orthopedic examination performed for VA purposes, and December 2006 to October 2007 VA outpatient treatment records.   

The private orthopedic outpatient treatment records and the March 2007 contract orthopedic examination performed for VA purposes are not new and material evidence.  These medical records pertain primarily to treatment of the Veteran's bilateral plantar fasciitis and do not relate to his bilateral knee condition.  Although these records are "new" since they have not been previously reviewed in connection with the claim, they are not "new and material" as they do not raise a possibility of substantiating the claim.  

The April 2006 contract orthopedic examination performed for VA purposes and the December 2006 to October 2007 VA outpatient treatment records, in their entirety, show that the Veteran has a bilateral knee condition.  The records indicate, in pertinent part, that the Veteran has been diagnosed with bilateral patellofemoral arthritis.  These records are new and material.  They have not previously been reviewed in connection with the claim and they relate to an unestablished fact necessary to substantiate the claim, significantly, which is that they indicate that the Veteran has been diagnosed with a bilateral knee condition.   

Since the Board finds that this April 2006 contract examination and the Veteran's VA outpatient treatment records are new and material, the claim will be reopened.  

In Bernard v. Brown, 4 Vet.App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  

In the instant case, the RO has considered the issue of service connection for bilateral patellofemoral arthritis, secondary to service-connected bilateral plantar fasciitis on a denovo basis.  See May 2007 rating decision and November 2007 statement of the case (SOC).  The Veteran's presentation has not been limited to the matter of submission of new and material evidence.  He has argued the merits of his appeal.  Therefore, there is no prejudice in the Board's consideration of this claim on the merits.  The Veteran has been apprised of what is required to establish secondary service connection, and he has set forth his contentions as to why he believes he has presented sufficient evidence of that fact.  He has specifically argued secondary service connection and has presented two medical opinions directly related to this issue.  

Service Connection

The Veteran claims that he warrants service connection for bilateral patellofemoral arthritis caused by his service-connected bilateral plantar fasciitis.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2011).

Service treatment records are devoid of findings, treatment, or diagnosis for a bilateral knee condition.  The evidence does not show, nor does the Veteran claim, that he had this a bilateral knee disorder in service or within one year of service discharge.  Entitlement to service connection for bilateral patellofemoral arthritis on a  direct basis is therefore not warranted.  Further, as there is no evidence of a diagnosis of arthritis until 2006, which is approximately 15 years post-service, a presumption of service connection as per 38 C.F.R. §§ 3.307, 3.309(a) is not warranted. 

The Veteran does not argue the contrary.  Rather, he asserts that he has bilateral patellofemoral arthritis due to his service-connected bilateral plantar fasciitis.  

The Veteran underwent a contract orthopedic examination for VA purposes in April 2006.  During the examination, he stated that he developed bilateral plantar fasciitis secondary to physical training in service.  He related developing retropatellar knee pain over the preceding three years without any specific mechanism of injury.  His bilateral knee condition was treated with anti-inflammatory agents with minimal relief of his symptoms.  

Physical examination revealed the Veteran had normal heel-toe gait mechanics without the aid of orthopedic assistive device.  Inspection of his shoes did not reveal any excess of lateral heel or sole wear.  His knees were of normal clinical appearance.  Cruciate and collateral ligaments were intact without evidence of instability.  There was moderate patellofemoral crepitus with terminal extension.  There was positive patellar grind.  Neurovascular status of both knees was intact.  X-ray findings showed early patellofemoral arthritis of both knees.  

The clinical impression was bilateral early patellofemoral arthritis, secondary to the aging process.  The examiner opined that because of the Veteran's history, review of the medical chart, and examination of the Veteran, his bilateral early patellofemoral arthritis was secondary to a normal aging process and was not caused by or a result of trauma while in service.  It was further opined that the Veteran's service-connected bilateral plantar fasciitis did not significantly alter his gait and neither made his patellofemoral arthritis adjunct or aggravated.  

VA outpatient treatment records from February 2005 to May 2006 show no evidence of treatment for, or diagnosis of, a bilateral knee condition. 

In December 2006, the Veteran was seen on an outpatient basis by his VA primary care physician.  The Veteran wanted to discuss the relationship between his knee pain and his foot disorder.  He continued to have knee pain with kneeling and climbing stairs.  He was previously diagnosed with patellar/femoral function syndrome and advised to perform quad strengthening exercises, which he did routinely.  He had a history of chronic foot pain, bilaterally, diagnosed as pes cavus deformity and chronic plantar fasciitis.  Literature review revealed a correlation between these disorders, that was, pes cavus deformity was associated with the occurrence of patellar femoral dysfunction syndrome.  Prior x-rays of the knee had been normal which was in keeping with the diagnosis of dysfunction syndrome.  Physical examination showed the knees had full range of motion with mild crepitation without effusion.  

The assessment was bilateral femoral dysfunction syndrome, bilateral pes cavus deformity with chronic plantar fasciitis, and foot pain.  The examiner indicated that it was more likely than not that the Veteran's bilateral pes cavus deformity with chronic plantar fasciitis and foot pain was directly causative of bilateral femoral dysfunction syndrome.  

VA outpatient treatment records dated June 2007 to October 2007 were obtained and associated with the claims folder.  Those records show ongoing treatment for the Veteran's bilateral knee and bilateral foot conditions.  Specifically, in July 2007, x-ray examination of the knees was shown to be normal.  Additionally, his primary care physician reiterated that his literature review showed a relationship between the Veteran's service connected condition, pes cavus, and the occurrence of patellar dysfunction syndrome.  The Veteran requested the opinion of an orthopedist to further his claim's legitimacy.  

In August 2007, an orthopedic surgical consultation was made.  The VA examiner noted knee pain and symptoms of the anterior knee consistent with chondromalacia of the patella.  It was noted that the Veteran was told he had "patella dysfunction."  His past medical history included low back pain, shoulder impingement, and plantar fasciitis.  His feet were neurovascularly intact.  He had pronation of the feet and his knees were positive for crepitus.  He used orthotics.  The orthopedist indicated that in the medical literature, there was an association with pronation of the feet causing knee pain (chondromalacia).  

Similarly, in a statement dated in July 2007, the Veteran's general care provider indicated that the Veteran's patellar dysfunction syndrome was related to his pes cavus.  The physician added that his literature showed a relationship between pes cavus, plantar fasciitis, and patellar dysfunction syndrome.

Based on the evidence of record, and resolving all doubt in his favor, the Board finds that service connection for bilateral patellaofemoral arthritis, as secondary to the Veteran's service-connected bilateral plantar fasciitis, is warranted.  

As detailed above in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with bilateral patellofemoral arthritis.  He also has been diagnosed with patellar femoral dysfunction syndrome.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for bilateral plantar fasciitis.  

Turning to the crucial Wallin element (3), the evidence is in relative equipoise.  The record includes three opinions from VA physicians, to include an orthopedist, that relate the Veteran's knee disorder to his service connected plantar fasciitis and non-service connected pes cavus.  The record also includes the April 2006 VA contract examination, which provided a thoughtful and detailed explanation for its negative opinion.  The examiner did not identify, much less differentiate, the symptoms related to the Veteran's pes cavus from those related to his plantar fasciitis.  However, on the other hand, the December 2006 examiner appears to associate the symptoms of the pes cavus and plantar fasciitis as working in tandem in causing the Veteran's knee disorder.  

In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition.  No such evidence has been provided.  Thus, the Board finds that there is sufficient evidence, the evidence being at least in equipoise, demonstrating that the Veteran's bilateral plantar fasciitis has caused or aggravated his current bilateral knee disorder.


ORDER

New and material evidence to reopen the claim for service connection for bilateral knee condition, having been received, the claim, to this extent, is granted.  

Service connection for bilateral patellofemoral arthritis, as secondary to service-connected bilateral plantar fasciitis, is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


